OPINION — AG — QUESTION: " WE NEED TO ADVISE THE VARIOUS COUNTY TREASURERS UPON THE SUBJECT OF REDEMPTION FROM TAX SALE AND A PERSON ENTITLED TO REDEEM. THE COUNTY ACQUIRED TITLE THERETO UNDER THE PROVISIONS OF 68 O.S. 1961 391 [68-391]. THE TAX SALE CERTIFICATES WERE ASSIGNED TO AN INDIVIDUAL BY THE COUNTY TREASURER, BUT NO TAX DEED HAS BEEN ISSUED. THE PERSON OFFERING TO REDEEM THE SAME HAS NO INTEREST IN SAID PROPERTY EXCEPT THAT HE HAS BEEN GRAZING CATTLE THEREON FOR SEVERAL YEARS, BUT HAS NOT COMMENCED ANY PROCEEDING TO ACQUIRE TITLE BY ADVERSE POSSESSION. — IS THE COUNTY TREASURER AUTHORIZED TO ACCEPT REDEMPTION MONEY, AND ENTER THE SAME UPON THE SALES RECORD, TENDERED BY A PERSON DESIRING TO REDEEM PROPERTY SOLD TO THE COUNTY AT TAX SALE, AND TAX SALES CERTIFICATES HAVE BEEN ASSIGNED BY THE COUNTY TREASURER TO AN INDIVIDUAL, BUT NO TAX DEED HAS BEEN ISSUED THERETO, WHERE SAID PROPERTY HAS BEEN USED FOR GRAZING PURPOSES FOR A NUMBER OF YEARS BY THE PERSON SEEKING TO REDEEM, BUT THAT NO PROCEEDINGS HAVE BEEN COMMENCED BY SAID PERSON TO ACQUIRE TITLE BY ADVERSE POSSESSION OR OTHERWISE? " — NEGATIVE CITE: 68 O.S. 1961 433 [68-433](A), 68 O.S. 1961 1097 [68-1097], 68 O.S. 1961 1107 [68-1107], 60 O.S. 1961 332 [60-332] [60-332], 60 O.S. 1961 333 [60-333] (W. J. MONROE)